NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30137

                Plaintiff-Appellee,             D.C. No. 9:05-cr-00053-DWM-1

 v.
                                                MEMORANDUM*
NIGEL GRAHAM ERNST,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Nigel Graham Ernst appeals from the district court’s judgment and

challenges the 78-month sentence imposed upon his fourth revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ernst contends that the district court erred by failing to consider adequately



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the 18 U.S.C. § 3583(e) sentencing factors and relying on the need to promote

respect for the law, which is an improper consideration in a revocation proceeding.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The record reflects that the

district court considered and relied upon only proper sentencing factors, including

Ernst’s repeated breach of the court’s trust. See 18 U.S.C. § 3583(e); United States

v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Ernst also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the section 3583(e)

sentencing factors and the totality of the circumstances, including Ernst’s extensive

history of non-compliance and the need for deterrence. See Gall, 552 U.S. at 51;

Simtob, 485 F.3d at 1063.

      AFFIRMED.




                                          2                                    19-30137